27 Wn. App. 449, 450-51, 618
P.2d 533 (1980).

Mi|es’s appeal from the 2017 order denying her motion to vacate fails

because her briefs contain no assignments of error, argument, or authority

No. 76875-1-|/2

relating to that order or CR 60(b) (11). § RAP 10.3(a). Saunders v. Lioyd's of
M 113 Wn.2d 330, 345, 779 P.2d 249 (1989) (appeilate court need not
consider issues unsupported by adequate argument and authority); wgn
Builders. E_LC v. GNlP Homes VG. LLC. 161 Wn. App. 474, 486, 254 P.3d 835
(2011) (“VVe will not consider an inadequately briefed argument.").

¥\Ailes's attempt to appeal GR 33 orders “rnade throughout the case” fails
because any such orders flied prior to the Supreme Court’s mandate are final,
and because the court below granted lVliles’s GR 33 request RAP 3.1 (“[ojniy an
aggrieved party may seek review by the appeiiate court,").

Affirmed.

For the Court: izzo ¢5§¢;)_'

@Awa,j